DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 6-8 are indefinite because it is unclear what is meant by “associated fitting”.  Claims 1 and 7 are indefinite because “the application” lacks positive antecedent basis.  Claim 7 is indefinite because it is unclear the relationship between “product” and “chemical or nuclear material”.  Specifically, there is no positive recitation of forming a product and therefore it is unclear how the product is being recovered or whether the “product” is the same or different that the chemical or nuclear material. Claim 5 is indefinite for similar reasons as claim 1 does not recite a product and therefore it is unclear the temperature of the product and/or the destruction temperature of a product.     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,  and 5-9  is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Bronner et al. (US2016/0185474).
Re claims 1-2, 6, and 8, Bronner et al. teach cleaning process equipment (i.e. feeding unit, filtration unit and buffer unit, abstract) with a CIP unit 118, wherein the process equipment is cleaned and sterilized with water heated to a temperature within the range of 80-100C (paragraph 77), and the water content is removed by hot air (paragraphs 45-46, 54, 80).  Paragraph 55 teaches the CIP unit dries and decontaminates the components of the system 100 by using hot air without the need for dismantling the system (paragraph 90). Re claims 1 and 7, in reference to chemical material, refer to paragraph 2.  Re claim 7, in reference to the recovery of the product, refer to paragraph 57 which teaches waste water treatment unit 128 to collect, treat, and recycle all the waste water purged out of the system during the sterilization by the CIP unit. Re claims 3 and 9, refer to paragraph 46 which teaches heating air with a separate online heating unit prior to entering the various components of the system 100. Re claim 5, the limitations are met since paragraph 80 teaches water content is removed by hot air.  Paragraph 77 teaches heating water to temperatures of 80-100C and paragraph 46 teaches heating air for drying the components at temperatures above the boiling point of water, specifically at temperatures of 125C. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronner et al. (US2016/0185474) in view of Li et al. (CN102661656).
Bronner et al. teach the invention substantially as claimed with the exception of an external heat gun. Li et al. teach the use of heat guns for blowing hot air onto a surface of an object to dry the object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bronner et al. to include a heat gun, as taught by Li et al. for purposes of blowing hot air. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Der Bogt teaches a method of cleaning tanks. Dear et al. teach a container treatment. Shiraishi teaches flushing coil pipes. Herdt et al. teach a method of cleaning industrial equipment. Fernholz et al. teach CIP for processing equipment. DesOrmeaux teach a method for cleaning vessels. Vetter et al. teach a process for removing reactor spaces. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/
Primary Examiner, Art Unit 1711                                                                                                                                                                                         bsc